           Case 1:21-cv-00985-CM Document 4 Filed 02/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BAILAH ABDULLAH,
                                  Plaintiff,
                     -against-                                      1:21-CV-0985 (CM)

 THE CITY OF NEW YORK; DETECTIVE                                    TRANSFER ORDER
 DANIEL ROMAN,
                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, currently held in the George R. Vierno Center on Rikers Island, brings this pro

se action alleging that the defendants violated his federal constitutional rights. For the following

reasons, the Court transfers this action to the United States District Court for the Eastern District

of New York.

                                               DISCUSSION

        Under the general venue provision, a civil action may be brought in:
        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located; (2) a judicial district in which a
        substantial part of the events or omissions giving rise to the claim
        occurred . . . ; or (3) if there is no district in which an action may otherwise be
        brought as provided in this section, any judicial district in which any defendant is
        subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and any other “entity with the capacity to sue and be sued” resides, if a defendant,

in any judicial district where it is subject to personal jurisdiction with respect to the civil action

in question. § 1391(c)(1), (2).

        Plaintiff’s claims arise from his arrest in Brooklyn, Kings County, New York, and his

subsequent prosecution in the New York Supreme Court, Kings County. He sues the City of

New York as well as Detective Daniel Roman, who is assigned to the New York City Police
           Case 1:21-cv-00985-CM Document 4 Filed 02/05/21 Page 2 of 3




Department’s 81st Precinct, which is located in Brooklyn. Kings County is located within the

Eastern District of New York. 28 U.S.C. § 112(c). And the City of New York is located in both

this judicial district and in the Eastern District of New York. See § 112(b), (c). Thus, this court

and the Eastern District of New York are both proper venues for this action under § 1391(b).

        Even if venue is proper here, the Court may transfer claims “[f]or the convenience of the

parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a). “District courts have broad

discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases on their own

initiative. See Cento v. Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at

*1 (S.D.N.Y. Apr. 24, 2003) (“Courts have an independent institutional concern to see to it that

the burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.”); see also Lead Indus. Ass’n. Inc. v. OSHA, 610 F.2d

70, 79 n.17 (2d Cir. 1979) (noting that the “broad language of 28 U.S.C. § 1404(a) would seem

to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the



                                                    2
            Case 1:21-cv-00985-CM Document 4 Filed 02/05/21 Page 3 of 3




totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 458-59 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors).

         Under § 1404(a), transfer appears to be appropriate for this action. The alleged

underlying events occurred in the Eastern District of New York. In addition, it is likely that

relevant documents and witnesses are located in that judicial district. Thus, the Court concludes,

based on a totality of the circumstances, that it is in the interest of justice to transfer this action to

the United States District Court for the Eastern District of New York. See § 1404(a).

                                           CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court further directs the Clerk of Court to transfer this action to the

United States District Court for the Eastern District of New York. Whether Plaintiff should be

permitted to proceed further without prepayment of fees is a determination to be made by the

transferee court. A summons shall not issue from this Court. This order closes this case.

         The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 5, 2021
           New York, New York

                                                              COLLEEN McMAHON
                                                          Chief United States District Judge




                                                    3
